DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-19 are currently pending. Due to the Applicant’s amendments to the claims, the claim objections and 112 2nd rejections have been withdrawn. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2021 has been entered. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Basu et al. US Publication 2017/0224237 (hereinafter Basu) in view of Carbonera et al US Publication 2012/0172713 (hereinafter Carbonera) and in view of Govari et al. US Patent 8,226,580 (hereinafter Govari) and in further view of David et al. US Patent 9,188,422 (hereinafter David).
Regarding claim 1, Basu discloses a medical procedure system comprising probe configured for inserting into a body-part of the living subject (abstract, [0011]-
Basu is silent on the surface electrodes and the position monitoring of the catheter via a display. Carbonera teaches a medical procedure system, comprising: a plurality of body surface electrodes configured to be applied to a skin surface of a living subject (Figure 1 electrodes 26x-z); a probe configured for inserting into a body-part of the living subject (element 12, Figure 2) and comprising: a shaft (element 12); multiple electrodes disposed at different, respective locations along each of the deflectable arms (Figures 4A-B which shows multiple arms though they are not inherently extending from the same base shaft), compute first position coordinates of the proximal ends of the deflectable arms responsively to the measured electrical readings (Figure 3 which details determining the position of the arms based on the electrodes, see also [0032]-[0034]), measure an indication of electrical impedances between the body surface electrodes and at least two of the multiple electrodes of each of the deflectable arms (surface electrode 26x-z and catheter electrodes 12, see also [0017]). It would have been obvious to skilled artisan before the effective filing date to utilize the additional 
Though Basu teaches the use of multiple deflectable arms and a position sensor at the distal end of the catheter shaft, Basu is silent on there being processing that determines the second position coordinates set. Govari teaches a plurality of deflectable arms having respective proximal ends connected to a distal end of the shaft (Figure 1, arms 32 connected to shaft 34), a position sensor disposed on the shaft in a predefined spatial relation to the proximal ends of the deflectable arms (Figure 2 element 58 which can be either impedance electrodes or magnetic position sensors), and processing circuitry configured to measure electrical readings of the position sensor (element 40), compute second position coordinates of each of the at least two electrodes on each of the deflectable arms responsively to the indication of the electrical impedances (Figure 2, processor 40, see also column 5 lines 18-59 and column 6 lines 48-67 which mentions determining the electrodes and position sensors locations based on impedance between the electrodes as well as determining the position of all of the electrodes with respect to the position sensor on the shaft; the first and second position coordinates can either be a second set of readings of the same position over time, or they can be position coordinates for each of the arms that extend from the shaft which in the case of Govari can be up to three). It would have been obvious to the skilled artisan before the effective filing date to utilize the sensors and the processing as taught by Govari with the device of Basu in order to more effectively track the position of the catheter during use.

Regarding claim 2, Basu discloses the multiple electrodes above but is silent on the claimed processing. Carbonara teaches circuitry that displays the location of the electrodes (step 42, see also Figures 4A-B and [0032]), but is also silent on the curve fitting. David details the curve fitting and the display of the graphical representation of the probe and electrodes above (see contents of rejected claim 1, this would also extend to any additional electrodes that needed to be displayed from the third set of position coordinates). Carbonara additionally teaches interpolating the shaft of the catheter onto the display ([0034]) and at those locations along the shaft, Carbonara 
Regarding claim 3, Basu discloses a probe connector configured to couple the position sensor, and the at least two electrodes of each of the deflectable arms to the processing circuitry (wires 30 and 34).
Regarding claim 4, Basu teaches the electrodes in the claimed positions but is silent on the processing. Carbonera teaches measuring another indication of electrical impedances between the body surface electrodes and the at least one electrode the current is injected via the surface electrodes (via electrodes 26x-z; though the surface electrodes aid in tracking electrodes on the catheter as a whole there, is not a differentiation between the arms and the shaft even if the processing would be identical). Both Basu and Govari teach that the position sensor includes at least one shaft electrode (element 58 which as mentioned in column 5 may be an impedance electrode or a magnetic sensor). Govari additionally teaches that the processing circuitry is configured to compute the first position coordinates of the proximal ends of 
Regarding claim 5, Basu discloses that the at least two electrodes of each of the deflectable arms comprise only some of the multiple electrodes of each of the deflectable arms (Figure 5, which shows multiple electrodes 85 along each arm).
Regarding claim 6, Basu discloses that the at least two electrodes of respective ones of the deflectable arms include a respective one of the multiple electrodes disposed furthest from the shaft (Figure 5 which shows multiple electrodes 85).
Regarding claim 7, Basu discloses that the at least two electrodes include one of the multiple electrodes closest to a weakest part of the respective one of the deflectable arms (Figure 5 at electrodes 85 which shows electrodes along a length of the arms); and the at least two electrodes of each of the deflectable arms comprise only some of the multiple electrodes of each of the deflectable arms (Figure 5, electrodes 85).
Regarding claim 9, Basu teaches the deflectable rams but is silent on the curve fitting. Carbonera discloses processing circuitry as mentioned above but is silent on the additional modeling such as utilizing a Bezier curve. David teaches catheter system that includes determining the curvature by using the processing circuitry to fit the respective fitter curve for each of the deflectable arms based on a Bezier curve (column 5 lines 23-61 as well as column 2). A Bezier curve is simply one that is used in graphical 
Regarding claim 10, Basu discloses that the at least two electrodes of respective ones of the deflectable arms include a respective one of the multiple electrodes disposed furthest from the shaft (Figure 5, electrodes 85); and the at least two electrodes include one of the multiple electrodes closest to a weakest part of the respective one of the deflectable arms (Figure 1 which shows the overall placement of electrodes 85 along the length of the arms extending from the shaft).
Regarding claims 11-16 and 18-19, see contents of rejected claims 1-7 and 9-10 above. 
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Basu in view of Carbonera, Govari, and David, as applied to claims 1 and 10 respectively, and in further view of Besser et al. US Publication 2014/0163550 (hereinafter Besser) and Saadat et al. US Publication 2015/0094577 (hereinafter Saadat).
Regarding claims 8 and 17, Basu teaches both electrodes (27) and a position sensor (36) on the shaft but does not go into detail on the shaft electrodes being specifically for tracking though it is mentioned they are in fact for impedance monitoring 
Though each of the systems above likely include such a radiator and its associated magnetic fields, it is not explicitly mentioned. Govari mentions the use of a magnetic generator 38 but does not detail the alternating field creation. Saadat teaches an electrophysiology mapping catheter that includes a magnetic tracking system that includes at least one magnetic field radiator configured to transmit alternating magnetic fields into a region where the body-part is located, the magnetic sensor being configured to detect at least part of the transmitted alternating magnetic field ([0171]-[0172]). It would have been obvious to the skilled artisan before the effective filing date to utilize the radiator and associated alternating magnetic field as taught by Saadat with 
Response to Arguments
Applicant's arguments filed 03/11/2021 have been fully considered. The argument regarding the combination of Carbonara in view of Basu is not moot as the modification order has been altered.
Regarding the references not teaching the probe being shown as part of the graphical display, this is unpersuasive. The purpose of a methodology such as David is to be to determine the shaping and curvature of a structure and display it using a series of sensors along it. This would apply to a catheter and the arms of said catheter as detailed in Basu as those structures both include sensors along their length that would allow the skilled artisan to utilize the methodology of David to determine the curvature of the probe itself and display it as disclosed (column 2 lines 2-54 and display 10a). And after further review, Carbonara additionally teaches displaying the catheter shaft between the electrodes ([0034]) which makes Figures 4A-B more appropriate as they show the catheter shaft portions between the electrodes on the display as detailed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179.  The examiner can normally be reached on M-F 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794